            Case 1:19-cv-00770-LJO-JLT Document 3 Filed 05/30/19 Page 1 of 2

 1   Mia Farber SBN 131467)
     Mia.Farber jacksonlewis.com
     Talya Z. Friedman (SBN 216185)
 2
 3   Eric J.Git1
     Talya.Friedman@jacksonlewis.com
                  (SBN 307547)
     Eric.Giti jacksonlewis.corn
 4   JACKS       LEWIS P.C.
     725 South Figueroa Street, Suite 2500
 5   Los Angeles, California 90017-5408
     Telephone: (213) 689-0404
 6   Facsimile: (213) 689-0430
 7   Attorneys for Defendant
     TRAVELCENTERS OF AMERICA LLC
 8
 9                             UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11   GENOVEVA RONQUILLO, individually                      Case No.:
     and on behalf of all others similarly situated,
12
                  Plaintiff,
13                                                         DEFENDANT TRAVELCENTERS OF
           vs.                                             AMERICA LLC'S NOTICE OF
14                                                         INTERESTED PARTIES
     TRAVELCENTERS OF AMERICA, LLC;
15   BBDI LLC; and DOES 1 to 50, inclusive,                (Filed concurrently with Notice of
                                                           Removal; Declarations of Mia Farber,
16                Defendants.                              Mark R. Young, and Karen Kaminski;
                                                           Civil Case Cover Sheet; and Corporate
17                                                         Disclosure Statement)
18                                                         Complaint Filed: April 24. 2019
19
20
21
22
23
24
25
26
27
28


       USDC CASE NUMBER                                1               DEFENDANT'S NOTICE OF
                                                                          INTERESTED PARTIES
           Case 1:19-cv-00770-LJO-JLT Document 3 Filed 05/30/19 Page 2 of 2

 1         TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT
 2   COURT FOR THE EASTERN DISTRICT OF CALIFORNIA, PLAINTIFF
 3   GENOVEVA RONQUILLO, AND HER ATTORNEYS OF RECORD:
 4         The undersigned, counsel of record for Defendant TRAVELCENTERS OF
 5   AMERICA LLC certifies that the following listed parties have a pecuniary interest in the
 6   outcome of this case. These representations are made to enable the Court to evaluate
 7   possible disqualification or recusal.
 8         Plaintiff GENOVEVA RONQUILLO;
 9         Defendant TRAVELCENTERS OF AMERICA LLC;
10         Defendant BBDI LLC; and
11         TA Operating LLC
12
13   Dated: May 30, 2019                           JACKSON LEWIS P.C.
14
                                             By:          /s/ Mia Farber
15                                                 Mia Farber
                                                   Talya Z. Friedman
16                                                 Eric J. Gitig
17                                                 Attorneys for Defendant
                                                   TRAVELCENTERS OF AMERICA LLC
18
19
20
21
22
23
24
25
26
27
28


      USDC CASE NUMBER                             2           DEFENDANT'S NOTICE OF
                                                                  INTERESTED PARTIES
